Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          DETAILED ACTION
Claims 1-20 are currently pending.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 07/04/2021, 08/30/2021 and 12/09/2021 was filed before the mailing date of a first non-final Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5 and 11-13, 15 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-3, 8-11 and 16 of U.S. Patent No. 11,025,359 B2, to Hormati et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Regarding claim 1, of the present application, Hormati et al.  also claims:
A method comprising: obtaining a set of signals representing information for transmission over a multi-wire bus according to an orthogonal differential vector signaling (ODVS) code, the ODVS code having an encoding matrix composed of a plurality of mutually-orthogonal sub-channel vector rows, each sub-channel vector row associated with a respective signal of the set of signals; generating a set of output signals corresponding to symbols of a codeword of the ODVS code, wherein each symbol of the codeword has a symbol value selected from a set of at least four symbol values and represents a weighted sum of sub-channel vector elements in a respective column of the encoding matrix, each sub-channel vector element weighted by a respective signal of the set of signals; and transmitting each output signal as an analog signal on a respective wire of the multi- wire bus..

Claim 1 of Hormati et al. recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Hormati et al. is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Hormati et al. with the only difference being the omission of the additional limitations recited in claim 1 of Hormati et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Hormati et al, and the omission of the additionally recited limitations of claim 1 in Hormati et al. does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed to further defining  encoding matrix in claim 1 of Hormati et al.   
Regarding claim 2-3 of the present application, recites  
2. The method of claim 1, wherein at least one analog output is sliced using a PAM-3 sheer.
3. The method of claim 1, wherein at least one analog output is sliced using a PAM-4 sheer.
Hormati et al. also claims the identical limitations recited in claims 2-3 of Hormati et al. 
Regarding claim 5 of the present application, recites  wherein the encoding matrix comprises sub-channel code vector rows having three non-zero sub-channel vector elements comprising a first non-zero sub-channel vector element twice as large as each of a second non-zero sub-channel vector element and a third non-zero sub-channel vector element, and a position of the first non-zero sub-channel vector element is aligned to where only one other sub-channel vector row has a non-zero sub-channel vector element, Hormati et al. also claims the identical limitations recited in claim 8  of Hormati et al. 


 
Regarding claim 11, of the present application, Hormati et al.  also claims:
 An apparatus comprising: an orthogonal differential vector signaling (ODVS) encoder configured to: obtain a set of signals representing information for transmission over a multi- wire bus according to an orthogonal differential vector signaling (ODVS) code, the ODVS code having an encoding matrix composed of a plurality of mutually- orthogonal sub-channel vector rows, each sub-channel vector row associated with a respective signal of the set of signals; and generate a set of output signals corresponding to symbols of a codeword of the ODVS code, wherein each symbol of the codeword has a symbol value selected from a set of at least four symbol values and represents a weighted sum of sub- channel vector elements in a respective column of the encoding matrix, each sub- channel vector element weighted by a respective signal of the set of signals; and 35Attorney Docket No.: KDU-71938US06 a set of output drivers configured to generate each output signal as an analog signal on a respective wire of the multi-wire bus.
Claim 9 of Hormati et al. recites additional limitations and features than that of claim 11 in the present application; that is, claim 9 of Hormati et al. is narrower in scope than claim 11of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 11 of the present application is an obvious variation of claim 9  in Hormati et al. with the only difference being the omission of the additional limitations recited in claim 9  of Hormati et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 11 in the present application are also recited in claim9 of Hormati et al, and the omission of the additionally recited limitations of claim 9 in Hormati et al. does not change the functions of the limitations recited in claim 11 of the present application since the omitted limitations are directed to further defining  encoding matrix in claim 9  of Hormati et al.   
Regarding claim 12-13 of the present application, recites  
12. wherein at least one analog output is sliced using a PAM-3 sheer.
13. wherein at least one analog output is sliced using a PAM-4 sheer.
Hormati et al. also claims the identical limitations recited in claims 10-11 of Hormati et al. 
Regarding claim 15 of the present application, recites  wherein the encoding matrix comprises sub-channel code vector rows having three non-zero sub-channel vector elements comprising a first non-zero sub-channel vector element twice as large as each of a second non-zero sub-channel vector element and a third non-zero sub-channel vector element, and a position of the first non-zero sub-channel vector element is aligned to where only one other sub-channel vector row has a non-zero sub-channel vector element, Hormati et al. also claims the identical limitations recited in claim 16  of Hormati et al. 

                                              Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 1, claim 1, last line recites as “transmitting each output signal as an analog signal on a respective wire of the multi-wire bus”, is considered indefinite. Examiner recommend to clarify this limitation as claim does not disclose the receiving entity (missing the receiving entity) is not in claim. Examiner also recommend to disclose the obtaining step (to show the originating entity of obtaining set of signals). An appropriate correction is required in claim 1 and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cronie et al. (US 2011/0299555 A1) in view of Nam et al. (US 2006/0056538 A1).
Regarding claim 1, Cronie discloses a method comprising: obtaining a set of signals representing information for transmission over a multi-wire bus according to an orthogonal differential vector signaling (ODVS) code (Paragraph 0053 disclose a method which obtains similar advantages as differential signaling while maintaining a high pin-efficiency is Orthogonal Differential Vector Signaling (ODVS), as disclosed in CS-1. FIG. 6 illustrates an example circuit using ODVS that is suitable for a bus 600 comprising four wires), the ODVS code having an encoding matrix composed of a plurality of mutually-orthogonal sub-channel vector rows, each sub-channel vector row associated with a respective signal of the set of signals (Paragraphs 0053-0055 disclose an information encoder 610 takes as its input three bits b[0], . . . , b[2] and); generating a set of output signals corresponding to symbols of a codeword of the ODVS code (Paragraphs 0053-0054 disclose generates four outputs. The first output is equal to the real number 0. The other outputs c[0], . . . , c[2] are obtained by mapping the input bits b[0], . . . , b[2] to real numbers. The map used in this example has a logical "0" mapped to the number "1" and a logical "1" mapped to the number -1. If c denotes a vector containing as its first element the first output of information encoder 610 and as its other elements the values c[0], c[1] and c[2], then the output of information encoder 610 is succinctly described by the vector c and it is passed to a vector signal encoder 620. The vector signal encoder 620 applies an orthogonal matrix H of size 4 to the vector c to generate a vector x. The output of the vector signal encoder 620 is sent to a signal generator 630, which creates a physical signal for each wire of bus 600), represents a weighted sum of sub-channel vector elements in a respective column of the encoding matrix (Paragraphs 0053-0060 and equation 2), each sub-channel vector element weighted by a respective signal of the set of signals; and transmitting each output signal as an analog signal on a respective wire of the multi- wire bus (Paragraphs 0034, 0053 and 0060 disclose orthogonal differential vector signaling circuit that is suitable for multi wire bus 600 which comprises four wires. An information encoder 610 takes as its input three bits b[0], .  . . , b[2] and generates four outputs. The output of the vector signal encoder is sent to a signal generator which creates a physical signal for each wire of bus 600).
Corie does not specifically disclose wherein each symbol of the codeword has a symbol value selected from a set of at least four symbol values 
In an analogous art, Nam discloses wherein each symbol of the codeword has a symbol value selected from a set of at least four symbol values (Fig. 6 discloses generating modulator input symbols by combining bits of parallel binary vectors; modulating the modulator input symbols to complex symbols in a predetermined modulation scheme; and encoding the complex symbols using a transmit matrix and transmitting the coded symbols through corresponding transmit antennas)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Nam to the system of Corie to provide an STBC transmitting apparatus and method which can be applied irrespective of the number of antennas, while reducing transmission complexity, and increase performance for an increased modulation order (Paragraph 0013, Nam).

Regarding claim 11, claim 11 comprises substantially similar limitations as recited above in claim 1, claimed as an apparatus to perform the steps of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Okunec (US 2009/0092196 A1) discloses a flowchart 1100 for data transmission via multi-path channels using OFDM signals with DQPSK modulation (steps 1100-1140)
Wiley et al. (US 2014/0006649 A1) discloses system, methods and apparatus are described that facilitate transmission of data, particularly between two devices within an electronic apparatus. Data is selectively transmitted as N-phase polarity encoded symbols or as packets on differentially driven connectors. A desired operational mode for communicating between the two devices is determined, an encoder is selected to drive a plurality of connectors communicatively coupling the two devices, and a plurality of drivers is configured to receive encoded data from the encoder and drive the plurality of connectors. Switches may couple outputs of the selected encoder to the plurality of drivers. One or more outputs of another encoder may be caused or forced to enter a high impedance mode (Abstract, Wiley).
Sun et al. (US 2013/0114392 A1) discloses the method of code division multiplexing (See. Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413